      Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :
          -v-                      :           92-cr-550-01 (JSR)
                                   :
LUIS JIMENEZ,                      :               MEMORANDUM
                                   :
               Defendant.          :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    In 1992, defendant Luis Jimenez was arrested and charged in

connection with operating a crack production, transportation,

and distribution enterprise in the Bronx. On October 25, 1993,

he pleaded guilty to the following three counts in the

superseding indictment (S3): (1) conspiracy to distribute and

possess with intent to distribute 50 grams and more of mixtures

and substances containing a detectable amount of cocaine base,

in violation of 21 U.S.C. § 846 (“Count 1”), (2) operating a

continuing criminal enterprise that participated in the

distribution of more than 1,500 grams of cocaine base, in

violation of 21 U.S.C. § 848(b) (“Count 2”), and (3) carrying a

firearm in relation to drug trafficking crimes, in violation of

21 U.S.C. §§ 924(c)(1), 2 (“Count 11”). See Superseding

Indictment (S3), ECF Nos. 128, 419-9; Change of Plea Hearing

Transcript 10/25/1993, ECF Nos. 171, 491-10 (“Plea Tr.”).

    Although Count 1 carried a mandatory minimum sentence of 10

years’ imprisonment and Count 2 carried a mandatory sentence of

                                    1
      Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 2 of 9



life imprisonment, he pleaded guilty in exchange for the

Government’s agreement to reduce the charges against his co-

conspirator, mother of two of his children. See Sentencing

Transcript, 4/13/1994, ECF Nos. 208, 491-12, at 7. During a

change of plea hearing in front of Judge Conboy, he made an

allocution, as required under the plea agreement, to selling

“[a]pproximately 15 kilos” of crack during the course of his

supervision of the organization. See Plea Tr. 28:3-8; Plea

Agreement, dated October 25, 1993, ECF No. 491-2.

    On April 19, 1994, the late Judge Schwartz (to whom the

case has been transferred after Judge Conboy’s resignation)

sentenced Jimenez to a term of life imprisonment under Counts 1

and 2, plus, consecutively, a term of 5 years’ imprisonment on

Count 11. See Judgment, ECF Nos. 192, 491-11.

    On December 17, 2019, the Court received a pro se motion of

Jimenez for a sentence reduction pursuant to the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Subsequently, he

retained pro bono counsel, who filed the instant motion

superseding the pro se motion, and seeking a reduction of

Jimenez’s sentence to time served. See ECF No. 489.

    After receiving full briefing from the parties, see ECF

Nos. 490, 497, the Court held a telephonic oral argument and

hearing on April 28, 2020. At argument, the Court ruled that

Jimenez was eligible for a sentence reduction. See Transcript

                                    2
       Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 3 of 9



4/28/2020. Thereupon, after acknowledging that Jimenez had duly

waived his right to be present because of restrictions on

account of the COVID-19 pandemic, the Court, on the parties’

consent, proceeded with a resentencing hearing, at the end of

which it informed the parties that, again with their consent,

the Court’s rulings on the motion would follow in writing. See

id.

      Accordingly, for the reasons set forth in this memorandum,

the Court hereby issues the accompanying Order Regarding Motion

for Sentence Reduction Pursuant to First Step Act of 2018 and 18

U.S.C. § 3582(c)(1)(B) granting the motion and reducing

Jimenez’s previously imposed sentence of life imprisonment to

360 months’ imprisonment.

                                 Analysis

      In 2010, Congress passed the Fair Sentencing Act, Pub. L.

No. 111-220, 124 Stat. 2372, which, inter alia, modified the

statutory penalties for certain drug offenses. As relevant here,

section 2 of the Fair Sentencing Act increased from 50 grams to

280 grams the amount of crack required to trigger the minimum

and maximum sentences imposed by 21 U.S.C. § 841(b)(1)(A).

Section 2 also effectively increased from 1.5 kilograms to 8.4




                                     3
          Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 4 of 9



kilograms the amount of crack required to trigger the mandatory

life sentence imposed by § 848(b).1

         Although these provisions of the Fair Sentencing Act have

always applied to offenders sentenced after the statute took

effect, see Dorsey v. United States, 567 U.S. 260, 264 (2012),

originally they did not apply to offenders sentenced before the

law’s enactment. In 2018, however, Congress passed the First

Step Act, which, inter alia, made certain provisions of the Fair

Sentencing Act retroactive. As relevant here, section 404(b) of

the First Step Act allows “[a] court that imposed a sentence for

a covered offense . . . [to] impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act . . . were in effect

at the time the covered offense was committed.” First Step Act §

404(b).

    I.     Eligibility for a reduction under the First Step Act

         Jimenez is eligible for relief under the First Step Act.

To begin with, Jimenez has been serving a sentence for a

“covered offense,” defined as “a violation of a Federal criminal

statute, the statutory penalties for which were modified by

section 2 or 3 of the Fair Sentencing Act . . . , that was

committed before August 3, 2010.” Id. § 404(a). For purposes of

1
     To be more precise, section 2 increased from 5 grams to 28
grams the amount of crack required to trigger the minimum and
maximum sentences imposed by § 841(b)(1)(B), where § 848(b)
incorporates as an element of the offense a multiple (300 times)
of the threshold drug quantities listed in § 841(b)(1)(B).
                                        4
      Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 5 of 9



calculating statutory penalties here, the relevant drug quantity

is the one charged in the superseding indictment upon which

Jimenez was convicted (i.e., “50 grams and more” under Count 1

and “more than 1,500 grams” under Count 2), not the amount

attributed to Jimenez by subsequent judicial finding (i.e., 15

kilograms to which he allocuted during the change of plea

hearing). See United States v. Martinez, No. 04-cr-48-20 (JSR),

2019 WL 2433660 (S.D.N.Y. June 11, 2019); see also United States

v. McDonald, 944 F.3d 769 (8th Cir. 2019); United States v.

Beamus, 943 F.3d 789 (6th Cir. 2019); United States v. Whitmore,

573 F. App’x 24 (2d Cir. 2014) (summary order).

    Under Count 1, Jimenez pleaded guilty to conspiracy to

distribute 50 grams and more of cocaine base. See Plea Tr. 15.

The Fair Sentencing Act reduced the mandatory minimum term for

Jimenez’s offense under Count 1 from 10 years to 5 years and

reduced the corresponding mandatory maximum term from life to 40

years. See Fair Sentencing Act § 2(a)(1); 21 U.S.C. §

814(b)(1)(B). Under Count 2, Jimenez pleaded guilty to

participating in a continuing criminal enterprise involved in

the distribution of more than 1,500 grams of cocaine base. See

Plea Tr. 15. The Fair Sentencing Act reduced the statutory

penalty for Jimenez’s offense under Count 2 from mandatory life

imprisonment to the mandatory minimum term of 20 years and the



                                    5
          Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 6 of 9



mandatory maximum term of life. See Fair Sentencing Act §

2(a)(2); 21 U.S.C. § 848(a).

      The remaining two statutory requirements for eligibility

for a sentence reduction under the First Step Act are also

satisfied: Jimenez was sentenced before August 3, 2010, and none

of the exceptions in § 404(c) apply. See First Step Act §

404(b), (c).

    II.    Reduction of Jimenez’s sentence

      The Court now turns to its decision to reduce Jimenez’s

sentence from life imprisonment to 360 months’ imprisonment.

      As discussed above, the Fair Sentencing Act substantially

reduced the statutory minimum and maximum for Jimenez’s offenses

under Count 1 and Count 2, and therefore some relief is

warranted. The Court also agrees with the defense’s view that

the sentence imposed in 1994 was excessive and embodies the type

of disproportionate sentence for crack violations that Congress

sought to remedy in passing the Fair Sentencing Act and the

First Step Act. See Memorandum of Law in Support of Luis

Jimenez’s Motion for Sentence Reduction Pursuant to Section 404

of the First Step Act, ECF No. 490 (“Def. Mem.”), at 21-22.2


2
     As the Court stated during the recent hearing, Guideline
calculations put too much emphasis on the amount of drugs
distributed, to a point where the Guideline range resulting from
such calculations is, in the Court’s view, unreasonable. See
Transcript 4/28/2020.

                                        6
      Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 7 of 9



    With that backdrop, the Court has carefully considered all

relevant factors in 18 U.S.C. § 3553(a), including Jimenez’s

post-sentencing conduct. While the Court does not for a moment



     Nevertheless, because it is required to do so, the Court
calculates the amended Guideline range as follows. First,
Jimenez was responsible for 15 kilograms of cocaine base as he
allocuted under oath during the change of plea hearing. The
defense argues that the relevant quantity should be the amounts
charged in the superseding indictment, because, if the Fair
Sentencing Act had been in place when Jimenez was charged such
that the quantities in the indictment did not subject him to a
mandatory life sentence, Jimenez would have supposedly contested
the quantity his plea agreement required him to allocute during
the change of plea hearing. See Def. Mem. at 18-19; see also
Transcript 4/28/2020. However, the defense’s argument
necessarily implies that Jimenez lied under the oath during the
plea hearing when he admitted to distributing 15 kilograms of
crack, whereas defense counsel herself, during the recent
hearing, vehemently denied that her client had lied. See
Transcript 4/28/2020. The defense cannot have it both ways.
Moreover, “[e]ngaging in a hypothetical assessment of how a
defendant might have been charged and how a finding of guilt
would have come about is fraught with conjecture and reflects an
approach that is contrary to the sound administration of
justice.” United States v. Thompson, No. 05-cr-42, 2019 WL
4040403, at *7 (W.D. Pa. Aug. 27, 2019). (In addition, for the
reasons stated during the recent hearing, the Court does not
rely on the back of the envelope calculation in the presentence
investigation report from 1994 that Jimenez was responsible for
52.920 kilograms of crack. See Transcript 4/28/2020; see also
Presentence Investigation Report, prepared February 16, 1994,
ECF No. 491-1 (“Original PSR”) ¶ 235.)

     Based on 15 kilograms of crack for which Jimenez was
responsible, the new base offense level is 40, minus 2 for
acceptable of responsibility, which yields a new total offense
level of 38. See U.S.S.G. §§ 2D1.5(a), 3E1.1(a); Original PSR ¶¶
242, 249. Combined with Criminal History Category I, the amended
Guideline range is 235 to 293 months under Counts 1 and 2, which
are grouped. See U.S.S.G. §§ 2D1.1(c)(2), 3D1.2(d). In addition,
that is to be followed by the statutory mandatory and
consecutive term of 60 months under Count 11. See 18 U.S.C. §
924(c).
                                    7
      Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 8 of 9



minimize Jimenez’s role as the leader of a serious crack

distribution conspiracy, there are clear signs that Jimenez has

rehabilitated himself in the past 28 years through education and

work and by remaining in close contact with his family. Jimenez

has completed over 1,000 hours of ESL education, successfully

learning to speak, read, and write in English. See Educational

Transcript and Diploma, ECF No. 491-3. He used this skill to

earn his GED while in custody and studied law related to his

case. See id. With respect to his work in the unit, an evaluator

wrote that Jimenez “continues to maintain clear conduct and

receive outstanding work evaluations.” Individualized Reentry

Plan – Program Review, ECF No. 491-4, at 2. He has received only

9 disciplinary infractions during almost 28 years in prison, the

majority of which occurred prior to his sentencing in April

1994, only one of which occurred since 2002, and none since

2011. See Inmate Discipline Data, ECF No. 491-5.

    Putting all this together, the Court finds that a reduction

in Jimenez’s sentence from life sentence to 360 months’

imprisonment is warranted, leaving him approximately two more

years in prison. (Whether, as a result of any “good time”

reduction for which Jimenez may now be eligible, he will be

released even prior to that time is, of course, a matter to be

calculated by the Bureau of Prisons.) It would appear that



                                    8
         Case 1:92-cr-00550-JSR Document 503 Filed 04/30/20 Page 9 of 9



Jimenez also likely faces immediate deportation following his

release.

                                  Conclusion

    For the foregoing reasons, the Court finds that Jimenez is

eligible for a sentence reduction under the First Step Act and

issues the accompanying Order granting Jimenez’s motion and

reducing his sentence to 360 months’ imprisonment.

    The Clerk is directed to close the entry bearing docket

number 489.

Dated:       New York, NY                       _______________________
             April 30, 2020                     JED S. RAKOFF, U.S.D.J.




                                       9
